Case 2:20-cv-02076-ACA Document 34-1 Filed 03/19/21 Page 1 of 4            FILED
                                                                  2021 Mar-19 PM 12:02
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                EXHIBIT A
           Case 2:20-cv-02076-ACA Document 34-1 Filed 03/19/21 Page 2 of 4




                            Retirement Committee of the Compass Retirement Plan
                       Retirement Committee of the Compass Smartlnvestor 401(k) Plan
          Administrative Committee of the Deferred Compensation Plan for Compass Bancshares, Inc.
                                        (collectively, the "Committee")



                                               Meeting Minutes
                                               February 14.2014

Call to 0rder:
The scheduled meeting of the Committee was called to order at2:00 p.m. on Wednesday, February 14,
2014, atthe 19ft Floor Conference Room of the Daniel Building, Birmingham, Alabama, and via
teleconference.

Present and Attending:
Committee Members:                          Other Meeting Participants:
Javier Hern6ndez                            BillJones (BBVAC Wealth Management)
Shane Clanton                               Kelcey Wharton (BBVAC HR)
                                            Richard Tallo (BBVAC HR)
                                            Jonathan Pennington (BBVAC Accounting)
                                            Anne Marie Everly (BBVAC Accounting)
                                            Andrew Mack (Envestnet Frima)
                                            Geoff Selzer (Envestnet Prima) (via teleconference)

                                                    REDACTED
                                            Stephen Hinton   (BBVAC Legal)

Mr. Clanton acted as Chairman of the meeting and Mr. Hinton acted as Secretary.

Minutes:

Mr. Clanton called the meeting to order and declared the absence of a quorum, noting that reports would
be received but no motions or voting would occur unless and until a quonrm was obtained.

(l)   (a) Mr. Mack reviewed proposed changes to the Statement of Investment Policy (the "SIP") for the
      Compass Smartlnvestor 401(k) Plan (the "401(k) Plan"). Mr. Wharton noted a proposed change in the
      qualified default investment alternative that would depart from the 401(k) Plan's retirement age. Mr.
      Clanton expressed a desire for the qualified default investment alternative to be designated by action
      of the Committee as opposed to being set forth in the SIP. Mr. Mack discussed proposed changes to
      the Performance Standards and Watch criteria in the SIP. He then discussed how outliers would be
       identified by reference to an index. In response to an inquiry from Mr. Clanton, Mr. Selzer explained
      how the band for tracking errors from the designated index would be established. He described this
      methodology as a trend among investment management and noted it would be intended to track an
       index rather than measure performance against a benchmark. Mr. Hern6ndez suggested running the
      proposed criteria in parallel with the existing criteria to see differences in the investment options that
       are flagged.

      (b) Messrs. Mack and Selzer presented the performance review presentation for the 401(k) Plan for
      the third and fourth quarters of 2013. Mr. Mack discussed the Dodge & Cox Stock Fund, which was
      added to the "watch" list in accordance with the SIP in the second quarter of 2013. He noted that the
      fund's performance had improved during 2013, and that he anticipates continued improved




CONFIDENTIAL                                                                                        ADM-Ferguson 001612
        Case 2:20-cv-02076-ACA Document 34-1 Filed 03/19/21 Page 3 of 4




     performance in the next few quarters. In response to an inquiry from Mr. Tallo, Mr. Mack confirmed
     there had been no changes in the fund's management. Mr. Mack noted that at the end of the third
     quarter of 2013, the Principal LifeTime 2015,2020 and2025 target date funds fell short of the Sharpe
     ratio of their respective indices and peer group medians on a three- and five-year basis, resulting in
     the funds being placed on the "watch" list for the following four quarters. Mr. Mack reported Ihat
     Envestnet Prima has a positive view of the Principal LifeTime funds. In response to an inquiry from
     Mr. Tallo, Mr. Mack confirmed there were no barriers to moving out of these funds.

    (c) Mr. Mack reported a change in the portfolio manager of the Thornburg International Value fund.
    The former portfolio manager stepped down to devote more time to managing Thornburg,s
    Developing World strategy. Mr. Mack discussed the new co-portfolio managers pro-ot"d to manJge
    the fund. He noted that Envestnet Prima is comfortable with the portfolio *urug"-"rt changes an-d
    will continue to monitor management of the fund.

    (d) Mr. Mack presented the annual review of frurd fees. He presented the net expense ratios for the
    funds in the 401(k) Plan versus their respective Momingstar Category Averagis, noting that the
    expense ratios for funds in the plan are lower than the peer averages.


 [Following these presentations and a general discussion of the matters presented, Messrs. Mack and
    Selzer were excused from the meeting.]




REDACTED



CONFIDENTIAL                                                                                  ADM-Ferguson 001613
        Case 2:20-cv-02076-ACA Document 34-1 Filed 03/19/21 Page 4 of 4




REDACTED

 Adjournment: There being no further business to be considered by the Committee, Mr. Clanton declared
 the meeting adjourned.
  1
 Minutes submitted by:
 Stephen Hinton




CONFIDENTIAL                                                                             ADM-Ferguson 001614
